United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      August 16, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-60621
                             Summary Calendar


                                KOL MAPKU,

                                                                Petitioner,

                                  versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 048 062


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Kol Mapku, also known as Kole Marku, petitions this court

for review of the Board of Immigration Appeals’ (“BIA”) decision

affirming the Immigration Judge’s (“IJ”) denial of his motion

to reopen deportation proceedings. Mapku argues that: (1) the BIA

abused its discretion by affirming the IJ’s decision, (2) equitable

tolling should apply to his case, and (3) that his due process

rights were violated when the BIA adopted the reasoning of the IJ

and affirmed the IJ’s decision.

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
          Mapku   has   failed   to       show   that   the   BIA   abused   its

discretion by affirming the denial of his motion to reopen.                  See

Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).                   As the

operation of a statute of limitations is not at issue in this case,

Mapku’s equitable tolling argument is without merit.                See United

States v. Patterson, 211 F.3d 927, 930 (5th Cir. 2000).               Further-

more, Mapku’s due process argument is unavailing.              See Soadjede v.

Ashcroft, 324 F.3d 830, 831 (5th Cir. 2003).                  Accordingly, the

petition for review is DENIED.




                                      2